DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/10/2021 has been entered, claims 21-23 are cancelled and thus claims 1-20 are currently pending in this application. 	The amendment to claim 3 overcomes the previous 112(b) rejection, therefore the 112(b) rejection is hereby withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an integrated circuit for use in assembling a multi-chip stack, the integrated circuit comprising “the first substrate not comprising an interlayer dielectric
Layer” in combination with “the first plurality of through-silicon via structures comprising:
at least a first through-silicon via structure that extends entirely through the
first substrate from the first side to the second side without contacting any active
circuit formed in the first substrate; and at least a second through-silicon via structure that extends from the first side partially through the first substrate along a path, the path extending from the first side through an active circuit formed in the first substrate to the second side, wherein the second through-silicon via structure does not contact and does not penetrate any active circuit formed in the first substrate” as recited in claim 1; 	an integrated circuit having a plurality of substrates, the integrated circuit comprising: “the first substrate not comprising an interlayer dielectric layer” in combination with “first and second conductive through-silicon via structures in each of the plurality of chip areas, the first conductive through-silicon via structure extending through the first substrate from an opening in the first side to an opening in a second side without contacting any of the at least one active circuit, and the second conductive through-silicon via structure partially extending from the first side through the first substrate along a path, the path extending from the first side through at least one of the at least one active circuit to the second side, wherein the second conductive through-silicon via structure does not contact and does not penetrate any active circuit” as recited in claim 10; and  	an integrated circuit having a plurality of substrates, comprising “a first set of thermally or electrically conductive through-silicon via structures which extend through the first substrate without penetrating the first active circuit area, and a second set of thermally conductive through-silicon via structures which extend from the first side only partially through the first substrate for conducting heat from the first active circuit area, the first substrate not comprising an interlayer dielectric layer” in combination with “a heat sink formed over the second substrate that is in thermal contact with the first, second, third, fourth and fifth sets of conductive through-silicon via structures” as recited in claim 20..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NDUKA E OJEH/Primary Examiner, Art Unit 2892